Citation Nr: 0833860	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to a service-connected 
chronic left ankle strain.

3.  Entitlement to service connection for hemorrhoids.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

In July 2008, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.  During the hearing, 
the veteran submitted additional evidence and waived initial 
RO consideration of this new evidence.  The Board accepts 
this additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2007).

Also during the hearing, the veteran raised the issue of a 
claim for an increased rating for his service-connected 
vascular headaches and the issue of entitlement to service 
connection for residuals of memory loss, balance problems and 
several incapacitating episodes per month secondary to his 
service-connected vascular headaches.  (Transcript, at p. 
11).  The Board refers these two new issues to the RO for 
development and initial adjudication.

The issues of service connection for a bilateral knee 
disability and for hemorrhoids are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you, if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Evidence of record demonstrates a cervical spine 
disability was not a result of any established event, injury, 
or disease during active service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service, and degenerative arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2004 and April 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and supplemental statements of the case were issued in August 
2007 and December 2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the April 2006 letter. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.


Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and arthritis, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that an appellant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).


Factual Background and Analysis

A July 1987 service treatment record revealed that the 
veteran was struck by someone's elbow while playing 
basketball and fractured his FPD (fixed partial denture) at 
numbers 8-11.  The denture was repaired by the dental clinic.  

August 1987 service treatment records noted the veteran was 
seen for complaints of neck pain after a motor vehicle 
accident.  X-ray films (a cervical spine series) was negative 
for a fracture.  Another service treatment record indicated 
that the veteran was seen for complaints of lower back pain, 
neck pain, and pain in his left leg.  Subsequently he was 
seen for pain later that month, three or four weeks after the 
accident.  It was noted on that record that the veteran had 
jammed his neck during the accident.

In a signed December 1987 statement, the veteran elected not 
to undergo a physical examination at separation from service.

VA medical records dated in January 1998, September 1998, 
April 2002, April 2004 and July 2007 revealed that the 
veteran was seen for neck pain.  

A copy of a May 1999 letter from Dr. R.G.C., the veteran's 
private chiropractor, to a law office (apparently 
representing the veteran in a tort action arising from an 
August 1998 motor vehicle accident) noted that the veteran 
was first seen by R.G.C., D.C., a chiropractor, in August 
1998 for injuries suffered in the 1998 accident in which the 
vehicle driven by the veteran was struck by another car.  Dr. 
C. commented that the veteran's previous medical history was 
not significant as it related to the veteran's current 
injury.  Following examination, acute cervical sprain-strain 
that caused headaches and neck pain, was diagnosed.  The 
chiropractor noted injuries to the veteran's neck, upper 
back, lower back, and right hand and wrist as a result of the 
1998 accident.  Regular chiropractic treatment did not 
eliminate significant neck and back pain and it was clear 
that the veteran had not yet reached maximum medical 
improvement.  Physical therapy records from that practice 
dated from August 1998 to March 2004, and found in the 
veteran's Social Security disability benefits medical file, 
indicate that the veteran received physical therapy, in part, 
for neck pain.  A January 1999 record showed that the veteran 
told a physical therapist that he had aches and pains in his 
neck and back in his past.  

An August 2000 VA physical therapy record revealed that the 
veteran had twisted in bed about three weeks before and felt 
a pull in the mid and upper back.  Chiropractic treatment 
still left him in pain.  

An October 2000 VA medical record showed a diagnosis of 
cervical pain and that the veteran was seen six times in VA 
physical therapy for treatment.  On his last visit, the 
veteran was reported to have said that his neck and mid-back 
problem had essentially resolved, though he continued to have 
chronic lower back pain.  

In a May 2003 application for Social Security (SS) 
Administration disability benefits, the veteran related that 
he had been employed since 1986 as a service manager and 
technician at tire and auto repair shop.  Records associated 
with that application have been associated with the claims 
folder.

A May 2003 private magnetic resonance imaging (MRI) scan 
showed a normal cervical spine.

A January 2004 VA medical record noted that the veteran's 
neck was supple with tender paraspinous muscles bilaterally.

March 2004 VA medical records revealed that the veteran was 
seen for a "nodule" or "knot" on the back of his neck or 
on his right neck that waxed and waned in size.  It was 
tender and the spot from which pain shot up and down his 
neck.  Possible surgery for removal of a possible sebaceous 
cyst was noted.  An x-ray showed minimal scoliosis convex to 
the left in the mid to lower cervical spine.  No obvious soft 
tissue mass or bony erosion or abnormality was demonstrated.

A March 2005 VA medical record noted that a spot to the right 
of his lower cervical spine was still painful and that the 
veteran had tried myofascial release but still had a bump now 
that did not go away.

A January 2007 VA medical record noted that the veteran still 
had left side neck pain, that he had been in a 2003 motor 
vehicle accident, that his neck pain had been going on for 
about a year and usually went away within two to three hours, 
and that the veteran worked with a chiropractor after the 
accident.  

The veteran underwent a VA fee-basis examination in October 
2007.  He complained of stiffness sometimes and weakness with 
pain located at the back of his neck for much of the time.  
The examiner noted that the veteran gave a very vague history 
of neck pain with no evident injury while on active duty.  
The pain was generally in the neck with general head 
movements.  The veteran could not provide an example of a 
particular motion or situation that caused the pain to occur 
or worsen.  He did use frequent chiropractic treatments and 
Percocet.  On examination, there was no evidence of radiating 
pain on movement with no evidence of muscle spasm.  There was 
tenderness in the midline of the middle cervical area.  There 
was no ankylosis of the cervical spine.  The examiner 
determined a normal cervical range of motion, although he 
noted that the veteran suddenly restricted his movements with 
formal testing.  Spine inspection revealed normal head 
position with symmetry in appearance and symmetry of spinal 
motion with normal curvatures of the spine.  There was no 
sign of intervertebral disc syndrome (IVDS).  X-rays of the 
neck were within normal limits.  

The examiner declined to provide a diagnosis regarding any 
cervical spine disorder because observation of the veteran 
indicated full neck motion, but formal testing gave 
indeterminate findings on range of motion and tenderness 
which the examiner opined made it impossible to determine the 
presence or absence of pathology.  The examiner opined that 
there was no evidence that current claimed neck symptoms were 
related to service and that while a neck injury and symptoms 
were mentioned in service records after an August 1987 motor 
vehicle accident, there were no medical records of neck 
complaints until August 1998 after another motor vehicle 
accident.  The VA examiner thought current neck complaints 
referred to the latter accident and not to service.

A VA physician's assistant wrote in June 2008 that the 
veteran suffered from multiple issues that began during 
service, including a cervical spine disorder for which he 
received massage and chiropractic care with little relief.

During his Board hearing in July 2008, the veteran testified 
that he had neck pain in service that caused a lot of 
headaches, that he had a fracture in his neck, possibly from 
his March 1987 inservice traffic accident, and that his 1998 
motor vehicle accident was insignificant as there were no 
injuries and he did not receive any treatment as a result of 
that accident.  The veteran testified that the 1987 inservice 
accident was significant and that he received some type of 
therapy as a result of that accident.  (Transcript, at pp. 5-
7).  He said that VA had referred him to Dr. R.G.C., his 
local chiropractor.  

Based upon the evidence of record, the Board finds that a 
cervical spine disability was not manifest during active 
service and did not develop as a result of an established 
event, injury, or disease during active service.  

In this case, service treatment records show that the 
appellant was struck in the head in the summer of 1987 and 
later suffered neck pain as the result of a motor vehicle 
accident.  An x-ray did not reveal any fracture in the neck 
though the veteran suggested otherwise during his Board 
hearing.  There is no medical evidence of any neck disability 
at separation from service in February 1988 as the veteran 
elected not to undergo a discharge examination.  There is no 
medical evidence of any neck disability within the next year.  
The subsequent VA fee-basis examination noted that the 
veteran does not have IVDS.  Therefore, the Board finds that 
presumptive service connection is not warranted in this case.

Even though presumptive service connection is not warranted 
in this case, the veteran is not precluded from establishing 
service connection for a cervical spine disability on a 
direct basis.  See Combee, 34 F.3d at 1041-42. 

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the appellant's service treatment records are 
negative for any diagnosis of a cervical spine disability.  
As noted above, ten years after discharge he was diagnosed 
with acute cervical sprain-strain by his chiropractor.  Much 
of the medical evidence tends to show the appellant was 
treated for neck pain.  The Board notes, however, that pain, 
alone, without evidence of underlying pathology, does not 
constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The 
Board also notes that the October 2007 VA fee-basis examiner 
failed to diagnose any cervical spine disability.  Without 
evidence of a currently diagnosed disorder, service 
connection cannot be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Even assuming that the veteran does have a current cervical 
spine disability, the Board further notes that the VA 
examiner found that there was no evidence that the 
appellant's current neck symptoms were related to service.  
Rather the examiner opined that current neck symptoms were 
referable to an August 1998 motor vehicle accident.  While 
the veteran testified that the 1998 accident was 
insignificant and that he did not seek treatment for any 
injuries after that accident, the medical evidence in the 
claims file, especially from his chiropractor, do not support 
the appellant's version of events.  Moreover, there is no 
medical evidence in the claims file of any injury to or 
treatment of the neck after service until August 1998, or 10 
years after discharge from service.  The Board notes that the 
passage of so many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

Finally, the June 2008 opinion of the VA physician's 
assistant does not support a nexus between the veteran's 
current complaints of a cervical spine disability and service 
as her brief opinion was speculative, she did not discuss the 
rationale for her conclusion that the appellant's cervical 
spine disorder originated in service, and she did not review 
the claims folder.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  Therefore, the Board finds 
entitlement to service connection for a cervical spine 
disability on a direct basis is not warranted.  

While the veteran may sincerely believe he has a cervical 
spine disability that was incurred as a result of service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disability.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

As an initial matter, information concerning the VCAA was 
provided to the appellant by correspondence dated in March 
2004 and April 2006.  Unfortunately, the appellant did not 
receive adequate notice of information and evidence related 
to secondary service connection claims in these letters as he 
amended his claim for service connection for a bilateral knee 
disability to include secondary service connection to his 
left ankle at the time of his Board hearing.  As this matter 
is being remanded for additional development, appropriate 
action should be taken to ensure adequate VCAA notice as to 
the type of evidence necessary to substantiate a claim for 
secondary service connection.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, supra).

Under the circumstances, the Board is of the opinion that a 
new VA examination and a medical opinion by a VA orthopedist 
would be helpful to provide a determination of whether the 
veteran's knee disability is either due to service or to his 
service-connected left ankle disability or to some other non-
service connected cause.  Hence, on remand, the AMC/RO should 
schedule the veteran for a VA examination and medical opinion 
on whether his claimed bilateral knee disability was 
aggravated by his service-connected left ankle disability or 
was due to service, or to some other cause.

Concerning the hemorrhoid disability claim, the Board notes 
that missing records and the lack of an examination preclude 
adjudication of this claim at present.  

Available service treatment records are negative for any 
complaints of, or treatment for, hemorrhoids.  However, in a 
written statement dated in May 2006, and in testimony during 
his Board hearing (Transcript, at p. 8), the veteran argued 
that records from Madigan Army Hospital would support his 
claim that he developed hemorrhoids while in service sometime 
between 1984 and 1987.  An October 2005 VA medical record 
notes that a VA nurse practitioner wrote a note on the 
veteran's behalf stating that he had been treated in service 
for hemorrhoids.  In her June 2008 statement, a VA 
physician's assistant maintains that the veteran was seen for 
his hemorrhoids during service at Madigan Army Hospital in 
1985 or 1986, but was advised that those records could not be 
found.  

The Board's review of the claims file does not disclose the 
RO's efforts to obtain any medical records related to the 
veteran from Madigan Army Hospital.  While the RO obtained 
service treatment records for the veteran, because the 
veteran alleges hospitalization or treatment for his claimed 
service connection illness at a service hospital, an effort 
should be made to obtain pertinent hospital records.  As 
noted above, the duty to assist requires that effort be made 
to obtain these records.  See 38 C.F.R. § 3.159(c)(3) (2007). 

The Board also notes that the veteran declined a rectal and 
genital examination in October 2007, but subsequently 
testified during his hearing that he was willing to undergo a 
VA examination for his hemorrhoid disorder.  

Therefore, the Board is of the opinion that a new VA 
examination and a medical opinion by a VA physician would be 
helpful to provide a determination of whether the veteran's 
hemorrhoids are either due to service, or to some other non-
service connected cause.  Hence, on remand, the AMC/RO should 
schedule the veteran for a VA examination and medical opinion 
on whether that hemorrhoid disability was due to service, or 
to some other cause.

The Board also notes that the claims file contains no VA 
treatment records after November 2007.  The VA has a 
responsibility to obtain any relevant records held by any 
Federal agency.  See 38 C.F.R. § 159(c)(3).  These records 
should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.  This should include 
providing the veteran with notification 
regarding the criteria for secondary 
service connection, including the duties 
of the veteran and VA.

2.  The AMC/RO should contact the 
appellant and his representative and 
obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records regarding 
the claimed bilateral knee and hemorrhoid 
disabilities.  Of particular interest are 
any outstanding records of evaluation 
and/or treatment of these disorders from 
Seattle-area VA facilities, for the 
period from November 2007 to the present.  
After the appellant has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should contact the 
National Personnel Records Center and the 
United States Army for the appellant's 
complete service medical records.  
Specifically, the AMC/RO should attempt 
to obtain clinical records pertaining to 
any medical treatment for hemorrhoids at 
Madigan Army Hospital for the time period 
from 1984 to 1987.

4.  Thereafter, the AMC/RO should 
schedule the veteran for a VA examination 
by an orthopedist to provide an opinion 
regarding the relationship, if any, of 
the claimed bilateral knee disorder to 
the service-connected left ankle 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
each examination, the claims folder and a 
copy of this remand must be made 
available to each physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of each examiner.  
The rationale for all opinions expressed 
must be clearly set forth by each 
physician in his or her examination 
report.

Following a review of the claims folder, 
and an evaluation of the veteran, the 
orthopedist should provide an opinion 
with respect to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's bilateral 
knee disability was incurred in service, 
or was caused or aggravated as a result 
of the service-connected chronic left 
ankle strain.  If there is evidence of 
aggravation, the examiner should, if 
possible, discuss to what extent the left 
ankle disorder aggravates the knee 
disorder.  

5.  If and only if service treatment 
records are obtained reflecting treatment 
at Madigan Army Hospital for hemorrhoids, 
the AMC/RO should schedule the veteran 
for a VA examination by a 
gastroenterologist to provide an opinion 
whether the veteran's hemorrhoids are due 
to service.  Following a review of the 
claims folder, and an evaluation of the 
veteran, the gastroenterologist should 
provide an opinion whether it is at least 
as likely as not (50 percent probability 
or greater) that the appellant's 
hemorrhoids were incurred in service.  

6.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
appellant is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

7.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


